Name: Council Regulation (EU) NoÃ 555/2010 of 24Ã June 2010 amending Regulation (EC) NoÃ 1412/2006 concerning certain restrictive measures in respect of Lebanon
 Type: Regulation
 Subject Matter: cooperation policy;  defence;  financing and investment;  Asia and Oceania;  international affairs
 Date Published: nan

 25.6.2010 EN Official Journal of the European Union L 159/5 COUNCIL REGULATION (EU) No 555/2010 of 24 June 2010 amending Regulation (EC) No 1412/2006 concerning certain restrictive measures in respect of Lebanon THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Common Position 2006/625/CFSP of 15 September 2006 concerning a prohibition on the sale or supply of arms and related matÃ ©riel and on the provision of related services to entities or individuals in Lebanon in accordance with UNSC Resolution 1701 (2006) (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EC) No 1412/2006 of 25 September 2006 concerning certain restrictive measures in respect of Lebanon (2) prohibits the provision of certain technical assistance, financing and financial assistance to anyone in Lebanon or for use in Lebanon, in accordance with Common Position 2006/625/CFSP. (2) It is appropriate to align Regulation (EC) No 1412/2006 with recent developments in sanctions practice, on the one hand as regards the identification of competent authorities and on the other, as regards the Article on Union jurisdiction. For the sake of clarity, the Articles to which amendments need to be made should be replaced in full. (3) Regulation (EC) No 1412/2006 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1412/2006 is amended as follows: 1. Article 3 is replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authorities in the Member States, as indicated in the websites listed in the Annex, may authorise, after prior written notification by the Member State concerned to the Government of Lebanon and UNIFIL, and under such conditions as they deem appropriate: (a) the provision to any natural or legal person, entity or body in Lebanon other than the armed forces of the Lebanese Republic or UNIFIL, of technical assistance, financing and financial assistance related to arms or related matÃ ©riel which are either in or for use in Lebanon, provided that: (i) the services shall not be provided, directly or indirectly, to any militia for whose disarmament the UN Security Council has called in its Resolutions 1559 (2004) and 1680 (2006), (ii) the authorisations are granted on a case-by-case basis, and (iii) the Government of Lebanon or UNIFIL authorised in each case the provision to the person, entity or body concerned of the services concerned. If the Government of Lebanon or UNIFIL authorises a specific supply or transfer to a person, entity or body of specific arms or related matÃ ©riel, that authorisation may be construed as authorising the provision to that person, entity or body of technical assistance related to the provision, manufacture, maintenance and use of the goods concerned; (b) the provision to the armed forces of the Lebanese Republic of technical assistance related to military activities and to arms or related matÃ ©riel, and of financing and financial assistance related to military activities, unless the Government of Lebanon raises any objection within 14 days after the receipt of a notification. 2. By way of derogation from Article 2, the competent authorities in the Member States, as indicated in the websites listed in the Annex, may authorise, under such conditions as they deem appropriate: (a) the provision of technical assistance related to military activities and to arms or related matÃ ©riel, provided that: (i) the goods to which the assistance relates are in use or will be used by UNIFIL in the performance of its mission, and (ii) the services are provided to armed forces that are or will be part of UNIFIL; (b) the provision of financing and financial assistance related to military activities and to arms or related matÃ ©riel, provided that: (i) the financing or financial assistance is provided to UNIFIL, to the armed forces of a State that provides troops to UNIFIL, or to a public authority in charge of procurement for the armed forces of such a State, and (ii) the arms or related matÃ ©riel are procured for the purpose of use by UNIFIL or by the armed forces of the State concerned assigned to UNIFIL. 3. The competent authorities in the Member States, as indicated in the websites listed in the Annex, may only grant the authorisations referred to in paragraphs 1 and 2 prior to the activity for which they are requested. 4. The relevant Member State shall inform the other Member States and the Commission of any authorisation granted under paragraphs 1 and 2.; 2. The following Article is inserted: Article 6a 1. Member States shall designate the competent authorities referred to in Article 3 and identify them in the websites as listed in the Annex. Member States shall notify the Commission of any changes to the addresses of their websites listed in the Annex before such changes take effect. 2. Member States shall notify the Commission of their competent authorities, including the contact details of those competent authorities, by 15 July 2010 and shall notify the Commission without delay of any subsequent amendment.; 3. Article 7 is replaced by the following: Article 7 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union.; 4. The Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) OJ L 253, 16.9.2006, p. 36. (2) OJ L 267, 27.9.2006, p. 2. ANNEX ANNEX Websites for information on the competent authorities referred to in Article 3, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id = 28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/SancionesInternacionales/Paginas FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/UE/deroghe.html CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/felelos_illetekes_hatosagok.htm MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/nl/Onderwerpen/Internationale_rechtsorde/Internationale_Sancties/Bevoegde_instanties_algemeen AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.mne.gov.pt/mne/pt/AutMedidasRestritivas.htm ROMANIA http://www.mae.ro/index.php?unde=doc&id=32311&idlnk=1&cat=3 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM http://www.fco.gov.uk/en/about-us/what-we-do/services-we-deliver/business-services/export-controls-sanctions/ Address for notifications to the European Commission: European Commission DG External Relations Directorate A. Crisis Platform and Policy Coordination in Common Foreign and Security Policy Unit A2. Crisis Response and Peace Building CHAR 12/106 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu Tel. (32 2) 295 55 85 Fax (32 2) 299 08 73